UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41330


           STEVE W. COPELAND AND SHIRLEY J. COPELAND,

                                            Plaintiffs-Appellants,

                              VERSUS

                    UNITED STATES OF AMERICA,

                                                Defendant-Appellee.


          Appeal from the United States District Court
                for the Eastern District of Texas
                          (4:97-CV-321)


                        December 21, 1999

Before POLITZ, GARWOOD and DAVIS, Circuit Judges.

PER CURIAM:*

     For essentially the reasons stated by the district court in

its September 30, 1998 Order, the judgment of the district court is

     AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.